Title: From James Madison to Thomas Ritchie, 13 August 1822
From: Madison, James
To: Ritchie, Thomas


                
                    
                        Dr. Sir
                        Aug. 13. 1822
                    
                    Your favor of Aug 7 is so full & satisfactory an answer to my request of July 2. that I ought not to withold my thanks for it. The delay was immaterial. But I lament most sincerely the afflicting causes of it. With much esteem & friendly respects
                
                
                    Confidential
                    The Enquirer of the 6th. very properly animadverts on the attempts to pervert the historical circumstances relating to the Draught of the Declaration of Independence. The fact, that Mr. Jefferson was the author and the nature of the alterations made in the Original, are too well known and the proofs are too well preserved, to admit of successful misrepresentation.
                    In one important particular, the truth, tho on record, seems to have escap⟨e⟩d attention: and justice to be so far left undone to Virga. It was in obedience to her positive instruction to her Delegates in Congs. that the motion for Independence was made. The instruction passed unanimously in her Convention on the 15. of May 1776 (see the Journal of that date): and the Mover was of course, the Mouth only of the Delegation, as the Delegation was of the Convention. Had P. Randolph the first named not been cut off by Death the motion wd have been made by him. The duty, in consequence of that event devolved on the next in order, R. H. Lee, who had political merits of a sort very different from that circumstantial distinction.
                
            